Citation Nr: 0514114	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frostbite of the feet.  

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD) 
and anxiety disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the RO, which 
denied entitlement to service connection for PTSD and anxiety 
disorder.  This case also comes to the Board on appeal from a 
January 2004 rating decision of the RO, which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for frostbite of 
the feet.  

In March 2005, the veteran appeared at the RO and testified 
at a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In an unappealed December 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for frostbite of the feet; the evidence received 
since the December 2000 RO decision includes evidence that is 
cumulative or redundant of evidence previously considered and 
does not, by itself or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  

3.  The veteran served a tour of duty in Korea during his 
period of active duty from November 1952 to November 1954, 
and while there he engaged in combat with the enemy.

4.  The veteran is not shown to have manifested symptoms of a 
psychiatric disorder during his period of active duty or for 
many years thereafter.  

5.  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD or anxiety 
disorder.    


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
frostbite of the feet; and the December 2000 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2000, 2004).

2.  The veteran is not shown to have a psychiatric disorder, 
to include PTSD and anxiety disorder, due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Frostbite of the Feet

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in January 2004, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in August 2003.  In the letter, the RO 
advised him of what was required to prevail on his 
application to reopen a claim of service connection for 
frostbite (e.g., new and material evidence, and how those 
terms are defined), what specifically VA had done and would 
do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in January 2004 setting forth the requirements 
for reopening a previously denied claim for service 
connection for frostbite, and was advised as to the nature of 
the evidence necessary to substantiate his claim to reopen.  
The advisements were reiterated in the statement of the case 
issued in October 2004, which also furnished regulations 
pertinent to reopening claims with new and material evidence 
to include reference to 38 C.F.R. § 3.159 and the United 
States Codes cites relevant to the VCAA.  Additionally, the 
statement of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the aforementioned 
documents mailed to the veteran, the RO informed the veteran 
of the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  In short, the veteran 
has been notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus 
applies to the veteran's claim to reopen, which was received 
in July 2003.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, they 
are applicable to the veteran's claim to reopen, which was 
received in July 2003.  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  The 
veteran maintains that he is entitled to service connection 
for frostbite of the feet.  He was afforded the opportunity 
to testify at a video conference hearing at the RO before the 
undersigned Veterans Law Judge in March 2005.  The RO has 
obtained VA treatment records in support of the claim, but 
the veteran did not identify any private medical records to 
obtain on his behalf.  Neither the veteran nor his 
representative has identified any additional evidence or 
information that could be obtained to substantiate the claim.  
The Board notes that VA's duties under the VCAA do not 
mandate obtaining a medical examination or opinion prior to a 
claim having been reopened.  Accordingly, the Board is also 
satisfied that insofar as such are applicable to the 
veteran's claim to reopen, the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  New and Material Evidence to Reopen Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in a December 2000 rating 
decision denied service connection for frostbite of the feet.  
In a letter dated in January 2001, the RO informed the 
veteran of its determination and of his rights to appeal.  As 
the veteran did not appeal the RO's December 2000 decision, 
it is considered final, with the exception that the claim may 
be reopened if new and material evidence is received.  
38 U.S.C.A. § 7105(c) (West 1991 and 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.302, 20.1103 (2000, 2004).

The last final disallowance of the veteran's claim in this 
case is the December 2000 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claim for service connection for 
frostbite of the feet.  

When the RO in December 2000 denied the claim of service 
connection for frostbite of the feet, it had considered the 
veteran's service medical and personnel records, VA medical 
records, a letter from the Social Security Administration, 
and statements of the veteran.  

Service personnel records show that the veteran served on 
active duty in the Army from November 1952 to November 1954.  
His service included a tour of duty in Korea, and he received 
various decorations and citations, to include the Korean 
Service Medal with 1 Bronze Service Star and the Combat 
Infantry Badge.  Service medical records do not show any 
complaints, clinical findings, or diagnosis of frostbite of 
the feet.  

The post-service medical evidence in the file at the time of 
the December 2000 rating decision consisted of VA outpatient 
records and examination reports.  Examination reports dated 
in June 1960, July 1976, November 1976, February 1979, April 
1984, and October 1986 do not show any clinical findings or 
diagnosis of frostbite of the feet, or residuals thereof.  In 
June 1960, the veteran complained of swelling of the feet.  
X-rays of the feet revealed grade II pes planus, and 
examination of the skin at that time showed mild 
epidermophytosis between the toes of both feet.  In July 
1976, the skin was normal, and the veteran was diagnosed with 
diabetes mellitus and second degree pes planus.  In November 
1976, it was noted that the veteran's diabetes mellitus was 
controlled by medication.  In February 1979, he complained of 
trouble with his feet, with a "dead sensation" in the left 
foot.  A neurological examination was essentially negative, 
and he was diagnosed with bilateral pes planus and diabetes 
mellitus.  In April 1984, the diagnosis was diabetes mellitus 
controlled on medication with periodic symptoms, and at that 
time there were no skin changes, evidence of neuropathy, 
circulatory problems, or other things that might be secondary 
to diabetes mellitus.  In October 1986, the veteran 
complained of pain in his feet all the time, mostly in the 
medial area and the ankle area.  Examination showed calluses 
on the plantar aspect of the feet and fungal infection in the 
toenails and between the toes.  

VA outpatient records, dated from 1994 to July 2000, do not 
show any complaints referable to frostbite of the feet.  The 
records show regular treatment in the podiatry clinic for 
routine foot care.  His diagnoses were onychauxis 1-10, 
hammer digit syndrome 2-4 bilaterally, and non-insulin 
dependent diabetes mellitus.  In April 2000, the veteran 
reported block claudication and rest pain in both thighs.  He 
was to have an aortobifemoral study done later that month, 
and depending on blood flow results would be sent for a 
consultation in the vascular clinic.  The records do not show 
that the study was conducted (such study was previously 
scheduled for December 1999, but there are no records that it 
was conducted then either).   

In a letter dated in September 1986 from the Social Security 
Administration, the veteran's complaint of continuing pain in 
his feet was noted.  In statements the veteran claimed that 
he suffered frozen feet during service in Korea.  In a March 
2000 statement, he indicated that there was no time to get 
his feet seen by a medic during service as he was engaged in 
continuous combat.  He also noted that he was seeking 
treatment at the VA for his condition as well as for 
diabetes.  
 
The evidence received since the December 2000 decision 
includes VA outpatient medical records and statements and 
testimony of the veteran.  

VA outpatient records, dated October 1998 to June 2003, some 
of which were duplicative of those previously received, show 
treatment for a variety of ailments, to include hypertension 
and non-insulin dependent diabetes mellitus.  The veteran was 
seen in the podiatry clinic for regular checkups and routine 
foot care relevant to onychauxis 1-10, hammer digit syndrome 
2-4 bilaterally, and diabetes mellitus.  In September 2001 
and October 2001, he was seen for lower extremity edema, 
particularly on the right leg.  It was possibly due to an 
iliac filling defect from compression or a ruptured Baker's 
cyst.  In April 2003, the veteran's complaints included low 
back pain with bilateral radiation to the posterior lateral 
feet.  The assessment was lumbosacral spondyloses.  

In statements and in testimony received at a hearing in March 
2005, the veteran indicated that he developed frostbite of 
his feet while in Korea and that his feet still bothered him.  
He stated that his feet froze more than once while in the 
cold, and that he did not have [proper?] shoes.  He indicated 
that he was never evacuated from Korea due to the cold 
injury, and that he now wore special shoes for his foot 
condition, which was treated at the VA.  

In regard to the evidence submitted since the December 2000 
RO decision, the Board finds that it constitutes new evidence 
to the extent that certain testimony of the veteran appears 
not to be cumulative or redundant of evidence previously 
considered by the RO.  In particular, the veteran testified 
that during service his feet froze more than once and that 
his feet still bothered him to the extent that he had to wear 
special shoes.  Such testimony was not previously considered 
by the RO in December 2000.  As for the VA medical records, 
it too is considered new to the extent that it was not in 
existence at the time of the previous RO decision in December 
2000.  

Notwithstanding such evidence being considered "new," the 
Board finds that the additional evidence is not "material" 
as it does not relate to the unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the veteran's claim, as required under 38 
C.F.R. § 3.156.  In this case, the required "unestablished 
fact" consists of both a current disability relative to 
frostbite of the feet and a medical link between the current 
disability and injury in service.  Additional medical records 
show ongoing treatment for diabetes mellitus, onychauxis, and 
hammer digit syndrome, which were previously considered by 
the RO in December 2000.  At the time of the December 2000 
decision, there was no medical evidence of frostbite of the 
feet, or residuals thereof, and the medical evidence added to 
the file since December 2000 still does not show a current 
disability related to frostbite of the feet.  Moreover, the 
additional medical records do not show the necessary medical 
nexus between any current frostbite residuals and cold injury 
during military service (which, by virtue of the veteran's 
combat status, is accepted given that such injury is 
consistent with the hardships of his combat service).  
Evidence of the veteran's combat experiences during service 
is not, by itself or when considered with previous evidence, 
probative of whether the veteran has current frostbite 
residuals or whether any frostbite residuals are related to 
such combat experiences.  In any case, the RO previously 
considered the fact of the veteran's combat service in its 
December 2000 rating decision.  

Since the December 2000 RO decision, the veteran has 
submitted additional written statements and furnished 
testimony specifically relating bilateral foot problems to 
his combat service in Korea.  His statements are presumed 
credible, and, to the extent not cumulative and redundant of 
assertions and theories already raised, are considered new 
evidence.  Nevertheless, his assertions relative to having 
current frostbite residuals and to service causation are not 
material evidence because he is a layman and thus has no 
competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
Hickson v. West, 11 Vet App (1998), for example, the Court 
held that lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.

In sum, none of the evidence submitted since the December 
2000 RO decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim of entitlement to service 
connection for frostbite of the feet has not been reopened, 
and the December 2000 RO decision remains final.  

II.  Psychiatric Disorder, Claimed as PTSD and Anxiety 
Disorder

A.  VA's Duties to Notify and Assist

The VCAA, as noted above, eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)) are applicable to the claim decided herein.

As noted, the VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Further, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For the reasons noted 
below, the Board finds that VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in June 2002, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in September 2001 and 
October 2001, the RO advised him of what was required to 
prevail on his claim for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a June 2002 
rating decision, statement of the case issued to him in 
December 2002, and supplemental statement of the case issued 
to him in October 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claim was denied and the evidence it had 
considered in denying the claim.  In the statement of the 
case and supplemental statement of the case, the RO advised 
the veteran of the legal criteria governing entitlement to 
the benefits sought on appeal, to include reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  Further, the statement of the case and 
supplemental statement of the case, as well as a personal 
hearing in March 2005, provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the documents 
mailed to the veteran, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  In short, the veteran has 
been notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to service connection for a psychiatric disorder, 
claimed as PTSD and anxiety disorder.  He was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in March 2005.  The veteran has indicated that 
medical records in support of his claim may be obtained from 
the VA, and the RO subsequently obtained them for association 
with the claims folder.  He has not identified any private 
medical records for VA to obtain on his behalf.  Further, VA 
has conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded a VA medical examination in November 2001, 
specifically to ascertain the nature and etiology of any 
psychiatric disorder.  The veteran has not alleged, nor does 
the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD and anxiety disorder 
related to his combat experiences during service in Korea.  
He served on active duty from November 1952 to November 1954, 
and his DD Form 214 indicates that he served a tour of duty 
in Korea and received awards and decorations, such as the 
Combat Infantry Badge, that denote engagement in combat with 
the enemy.  Thus, in this case, the veteran's statements and 
testimony alone relevant to stressors related to combat are 
sufficient to establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  However, based on a 
careful review of the record, the Board finds that the 
preponderance of the evidence is against his claim of service 
connection for a psychiatric disorder, to include PTSD and 
anxiety disorder.  

In this case, the veteran's service medical records show no 
complaints, treatment or diagnosis of psychiatric disability.  
In fact, there is no medical evidence showing that the 
veteran suffered from any psychiatric manifestations until 
many years after his discharge from service in November 1954.  

Post-service records show that VA initially diagnosed him 
with marked dementia on a VA examination in November 1976.  
At that time, the veteran reported that he had fallen in 1954 
and sustained a head injury with loss of consciousness; 
however, the service medical records do not substantiate a 
head injury or residuals thereof, and there is no allegation 
that the injury was actually incurred during combat so that 
the veteran's own statements may be accepted as proof of the 
occurrence of the injury.  It was noted on the November 1976 
VA examination that he had been a heavy drinker and that 
alcohol producing such a degree of dementia was unlikely, 
though possible.  At a psychiatric workup at that time, it 
was noted that the veteran was a very poor historian and his 
complaints were vague.  The impression was organic brain 
syndrome, etiology to be determined, non-psychotic.  The 
examination diagnoses included alcohol dementia and organic 
brain syndrome.  

VA outpatient and examination records dated in January 1979 
and February 1979 reflect the veteran's report of auditory 
and visual hallucinations.  The diagnoses were probable 
schizophrenia, paranoid type, and schizophrenia, chronic 
undifferentiated type.  At the time of a VA examination in 
April 1984, the veteran reported that he had been "nervous" 
since 1970.  The diagnosis was generalized anxiety disorder.

VA outpatient records, dated from 1994, indicate that the 
veteran underwent psychiatric testing in October 2000.  Upon 
initial evaluation, he reported occasional intrusive memories 
of a traumatic war experience (i.e., witnessing a fellow 
soldier having his hand blown apart).  He denied any 
nightmares, flashbacks of reliving the war experiences, or 
symptoms of hypervigilance.  The assessments were 
bereavement, vascular dementia, and alcohol dependence in 
remission.  On a subsequent neuropsychological evaluation in 
October 2000, the veteran's history was remarkable for a 
prior left cerebrovascular accident (CVA) five years 
previously, with various stroke residuals.  The test results 
showed moderate mixed global aphasia secondary to the old 
left CVA, and likely mild to moderate dementia (vascular).  
He was discharged from the psychiatry clinic in November 
2000.  

In connection with his claim, the veteran underwent a VA 
psychiatric examination in November 2001.  The veteran 
reported that for several years he had been suffering from 
declining mental functions, namely his memory and 
orientation.  He was not under psychiatric care, and he had a 
history of a CVA and alcohol abuse in the past.  The examiner 
diagnosed mild to moderate level of dementia, probably of the 
vascular type.  The examiner specifically noted that there 
was no evidence seen to support the existence of PTSD.  It 
was also noted that there were no military stressors that 
could support a diagnosis of PTSD.  

Additional VA outpatient records dated in June 2003 reflect 
that the veteran had a past medical history of PTSD, but 
there is no indication that he was being treated for PTSD at 
the VA or elsewhere.  The record also notes a past medical 
history of dementia that was thought to be vascular related.  
In that regard, it further notes that an evaluation in March 
2003 showed moderate to severe mixed aphasia and severe 
visual motor apraxia secondary to a left CVA, and that the 
veteran possibly had Alzheimer's dementia because his 
condition was significantly worse from October 2000.  

At a hearing in March 2005, the veteran testified that his 
military service involved combat in Korea and that he used to 
have severe nightmares.  He indicated that he was the sole 
survivor of 22 men in his bunker after the Chinese overran 
his unit.  He stated that certain things reminded him of his 
combat experiences.  

After reviewing the record, the Board attaches great 
probative weight to the VA examination, during which the 
examiner evaluated the veteran, reviewed the claims file, 
interviewed the veteran, and concluded that the veteran's 
diagnosis was vascular dementia.  A diagnosis of PTSD was 
expressly excluded.  In fact, the record contains no medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a).  The brief reference to a past history of PTSD, 
made on a June 2003 record, is not substantiated by the 
record.  The VA examiner diagnosed vascular dementia, and 
such has not been related to the veteran's period of service.  
The records suggest that the veteran's current dementia is 
related to a left CVA and/or Alzheimer's disease.  At the 
hearing, the veteran's representative contended that the 
veteran's frostbite of the feet during service "could have 
significantly damaged his vascular system" and resulted in 
his stroke.  The argument is purely speculative and there is 
simply no medical evidence to support an argument suggesting 
that a vascular injury to the feet led to a cardiovascular 
injury suffered within the brain.  

As noted, there is no medical evidence of a psychiatric 
disorder in service or within the one-year presumptive 
period, in order to establish service connection on a direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The veteran has 
specifically claimed service connection for PTSD and anxiety 
disorder, and there is no medical evidence of a current 
diagnosis of PTSD.  Further, while VA made a diagnosis of a 
generalized anxiety disorder in 1984, the evidence does not 
currently demonstrate an anxiety disorder.  The VA law and 
regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The VA regulations also provide that, in order to establish 
service connection for PTSD, the requirement of a medical 
diagnosis of PTSD must be met.  38 C.F.R. § 3.304(f).  
Accepting as credible the veteran's own statements and 
testimony concerning stressors experienced during his 
recognized combat service in Korea in establishing service 
connection for PTSD is superfluous where the record is devoid 
of a diagnosis in the first instance.  

While the veteran believes that he currently suffers a 
psychiatric disorder, specifically claimed as PTSD and 
anxiety disorder, as a result of service, as a layperson, he 
does not have the medical expertise necessary to diagnose his 
condition or give etiology thereof.  See Grottveit v. Brown, 
5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for a psychiatric 
disorder, to include PTSD and anxiety disorder.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has not been received to reopen 
claim of entitlement to service connection for frostbite of 
the feet, the claim is denied.  

Service connection for a psychiatric disorder, claimed as 
PTSD and anxiety disorder, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


